DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 7-9) Applicant argued the lack of teaching of the new amendment especially regarding GIVON reference is silent on determination of location base on recognition and identification of information associated with the at least one object. Please read the Remark for further detail. 
Examiner’s response – Examiner respectfully disagree. A review of GIVON teach the method claim in paragraph 0066-0075, especially 0072-0075 the determination of location base on recognition, where information such as depth information, position information, camera location are used to estimate (determine) the spatial relation (location or position) of the object through the images or image data sets. Please read the Office Action below for further detail. 
	Examiner advise amendment to clarify and to advance the prosecution of the instant invention. For example, possible amendment to independent claims with detail such as the specific recognition processing that is use, how location is determine by what calculation means, how identification of information is collected or processed in associated with the object, detail computation on how the synthetic image is render, all would assist the applicant to clarify the novelty of their invention and possibly overcome the cited combine prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (US 2012/0176477) in view of Schulz (US 2005/01550430):


Givon (US 2012/0176477) teaches the following subject matter:
An apparatus (0061 teaches including apparatus for performing operation), comprising: 
a processor (0118 teaches processing logic engines (processors)) configured to: 
perform a first action on the two or more images (first action such as cited in 0037 for identifying object, 0037 determine position (location) and 0037 skeletal model), wherein the first action includes 
a recognition of at least one object within the two or more images (0037 teaches identifying object with in 2D image data set (two or more images); 0038; 0068 teach identifying object; 0070-0072 teaches object recognition in image data set with correlating reference models); 
a determination of a location based on the recognition (0037 teach determined depth such as position (location) within the scene; 0038; 0066-0071 teaches identify object within 2D image data set; 0072-0075 teach depth information relating to object determined based on spatial location of object throughout series of images, where depth and spatial information are used to determine location and position); and
an identification of information associated with the at least one object (0037 teach skeletal model (identification of information) of the object; 0038; 0068 teach characterizing object as rigid or non-ridge, stationary/moving, human/non-human are all view as information associated with the object); 
perform a second action on the two or more images (0107-0108 teaches second action as calculating shift or angel of view); and 
render a synthetic image based on the two or more images, the first action, and the second action (0085 teach rendering (synthetic image such as stereoscope 3D image of the object) from images (two or more images) of object from multiple angle with shift angle (second action) relative to images, above list the first actions carried out).
Givon teaches all the subject matter above, but not the following which is taught by Schulz (US 2005/01550430):
receive a digital package comprising two or more images, metadata, and a function (0054 teaches package includes header (metadata), frames (two or more images) and protocol (function)). 
Givon and Schulz are both in the field of image analysis especially processing multiple images with function such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Givon’s Receiving Modula of figure 2 by Schulz for receiving one or more or series of 2D image data sets to include receiving digital packing data comprising two or more images, metadata and protocol so can be used by the server as disclosed by Schlz et al in 0054.


Givon further teach:
The apparatus of Claim 1, wherein the apparatus is configured such that a first image of the two or more images is an ambient image and a second image of the two or more images is one of a flash image or a second ambient image (figure 8 and 0088 teaches original captured images for right and left eye, original capture is view as ambient image).

Claim 3:
Schlz et al further teach:
The apparatus of Claim 1, wherein the metadata includes data associated with the two or more images, including at least one of resolution, color, or compression type (0054 teaches header (metadata); 0032 teaches data associated such as vector, compression such as bitmapped, GIFS and JPEGS, and resolution for multiple display size). 

Claim 11:
Givon further teaches:
The apparatus of Claim 1, wherein the synthetic image is stored as an object (0110-0112, claims 1, 12 and 14).




Givon further teaches:
The apparatus of Claim 11, wherein apparatus is configured to make the object accessible over a network (figure 2 teaches data network for object and model).

Claims 4-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (US 2012/0176477) in view of Schulz (US 2005/01550430)  as applied to claim 1 above, and further in view of Haikin et al (US 2012/0213407).
Claim 4:
Givon and Schulz teaches all the subject matter above, but not the following which is taught by Haikin et al:
The apparatus of Claim 1, wherein the metadata includes data associated with a camera, including at least one of a model number or processor type (0118 teaches metadata including camera maker, model).
Givon, Schulz and Haikin et al are all the field of image processing especially with multiple images with header/metadata consideration for image processing such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known metadata file of Haikin with the well-known technique in image processing of the combination of Govon and Schulz because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  id., at 417.


Givon and Schulz teaches all the subject matter above, but not the following which is taught by Haikin et al:
The apparatus of Claim 1, wherein the metadata includes data associated with a lens, including a lens make or a lens model (0118 teaches lens maker, model and camera serial number).
Givon, Schulz and Haikin et al are all the field of image processing especially with multiple images with header/metadata consideration for image processing such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known metadata file of Haikin with the well-known technique in image processing of the combination of Govon and Schulz because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  id., at 417.

Claim 6:
Haikin et al further teaches:
The apparatus of Claim 5, wherein the second action includes rectifying chromatic aberrations associated with the lens (0118 teaches lens and color representation with depth, light field and aperture information are all view as chromatic aberration; 0142 teaches image capture device (using lens) for consideration of color (RBG), region and grab region with range and tolerance, where use adjust (rectifying) for image displayed).

Givon and Schulz teaches all the subject matter above, but not the following which is taught by Haikin et al:
The apparatus of Claim 1, wherein the metadata includes data associated with a user including at least one of a past behavior, an interaction with a camera, or at least one social networking connection (0118-0120 teach metadata such as title, subject, rating, tag and comment of the image are view as interaction with camera capture image as well as view as social networking of the user). 
Givon, Schulz and Haikin et al are all the field of image processing especially with multiple images with header/metadata consideration for image processing such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known metadata file of Haikin with the well-known technique in image processing of the combination of Govon and Schulz because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  id., at 417.

Claim 8:
Givon and Schulz teaches all the subject matter above, but not the following which is taught by Haikin et al:
The apparatus of Claim 1, wherein the metadata includes at least one of: exposure information, lens configuration, slider positions, default settings, or filters to be applied (0118-0120 teaches exposure, lens, f-stop (slider position) and setting for image capture).
Givon, Schulz and Haikin et al are all the field of image processing especially with multiple images with header/metadata consideration for image processing such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known metadata file of Haikin with the well-known technique in image processing of the combination of Govon and Schulz because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  id., at 417.

Claim 13:
Givon teaches the synthetic image is rendered, but not the following which is taught by Haikin et al:
The apparatus of Claim 1, wherein utilizing at least one server (0110-0111 and 0160 teaches utilizing server).
Givon, Schulz and Haikin et al are all the field of image processing especially with multiple images with header/metadata consideration for image processing such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known metadata file of Haikin with the well-known technique in image processing of the combination of Govon and Schulz because the combination is nothing more than a “predictable use of prior art   id., at 417.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (US 2012/0176477) in view of Schulz (US 2005/01550430)  as applied to claim 1 above, and further in view of Givon1 (US 2008/0037829, IDS)
Claim 9:
Givon further teach:
The apparatus of Claim 1, wherein the second action includes at least one of:
combining two images of the two or more images (0110-0112).
Givon and Schulz do not each the following subject matter, but is taught by Givon1:
aligning a first image of the two or more images and a second image of the two or more images; OR implementing a setting found in the metadata (0154-0158 teaches align the images, where the new alignment is now regarded as a unified frame, where the aligns the 2D images in order to create the 3D images).
Givon, Schulz and Givon1 are all the field of image processing especially with multiple images with consideration for image processing such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known aligning scheme of  Givon1  with the well-known technique in image processing of Givon because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  Id, at 417.


Givon and Schulz teaches all the subject matter above, but not the following which is taught by Givon1:
The apparatus of Claim 1, wherein the apparatus is configured to render a second synthetic image based on the synthetic image and at least one image of the two or more images (0238-0244 teach synthetically (synthetic image) with motion and overlay of texture, where 0244 teach a reconstruction of the synthetic 3D reconstruction of the element in the frame).
Givon, Schulz and Givon1 are all the field of image processing especially with multiple images with consideration for image processing such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known aligning scheme of  Givon1  with the well-known technique in image processing of Givon because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  Id, at 417.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (US 2012/0176477) in view of Schulz (US 2005/01550430)  as applied to claim 1 above, and further in view of Mizrahi (US 2008/0207322). 
Claim 14:
Givon and Schulz teaches all the subject matter above, but not the following which is taught by Mizrahi: 
(figure 1 and 0045-0051 teaches multi-player interaction, where 0047 detail client devices 112 as well as different client devices).
Givon, Schulz and Mizrahi are all the field of image processing especially with multiple images with consideration for image processing such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known view parameter scheme of Mizrahi  with the well-known technique in image processing of the combination of Givon and Spencer because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  Id., at 417.

Claim 15:
Givon teaches in the apparatus of Claim 11, wherein the object includes application code used to adjust viewing for rendering the synthetic image, but not the following which is taught by Mizrahi:
parameters (0048 teach parameter consideration for screen size or resolution).
Givon, Schulz and Mizrahi are all the field of image processing especially with multiple images with consideration for image processing such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill in the art at the effective   Id., at 417.

Claim 16:
Mizrahi further teaches:
The apparatus of Claim 15, wherein the viewing parameters include at least one of a device type, a screen size, a processor type, an amount of RAM, or an input type (0064-0066 teach view parameter such as device parameter such as screen size or bandwidth, rendering engine (processor type), 0075 teaches view base on graphic accelerator and application server array).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Givon (US 2012/0176477) in view of Schulz (US 2005/01550430):
Claim 17:
Givon teaches the following subject matter:
A computer program product comprising computer executable instructions stored on a non-transitory computer readable medium (0060 teaches computing, computing system memories and information storage view as non-transitory computer readable medium)
perform a first action on the two or more images (first action for 0037 for identifying object, 0037 determine position (location) and 0037 skeletal model), wherein the first action includes-at 
a recognition of at least one object within the two or more images (0037 teaches identifying object with in 2D image data set (two or more images); 0038; 0068 teach identifying object; 0070-0072 teaches object recognition in image data set with correlating reference models); 
a determination of a location based on the recognition (0037 teach determined depth such as position (location) within the scene; 0038; 0066-0071 teaches identify object within 2D image data set; 0072-0075 teach depth information relating to object determined based on spatial location of object throughout series of images, where depth and spatial information are used to determine location and position); and[[or]] 
an identification of information associated with the at least one object (0037 teach skeletal model (identification of information) of the object; 0038; 0068 teach characterizing object as rigid or non-ridge, stationary/moving, human/non-human are all view as information associated with the object); 
perform a second action on the two or more images (0107-0108 teaches second action as calculating shift or angel of view)
render a synthetic image based on the two or more images, the first action, and the second action (0085 teach rendering (synthetic image such as stereoscope 3D image of the object) from images (two or more images) of object from multiple angle with shift angle (second action) relative to images, above list the first actions carried out).
Givon teaches all the subject matter above, but not the following which is taught by Schulz (US 2005/01550430):
receive a digital package comprising two or more images, metadata, and a function (0054 teaches package includes header (metadata), frames (two or more images) and protocol (function)).
Givon and Schulz are both in the field of image analysis especially processing multiple images with function such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Givon’s Receiving Modula of figure 2 by Schulz for receiving one or more or series of 2D image data sets to include receiving digital packing data comprising two or more images, metadata and protocol so can be used by the server as disclosed by Schlz et al in 0054.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Givon (US 2012/0176477) in view of Schulz (US 2005/01550430):
Claim 18:
Givon teaches A method (abstract and 0007 teaches method with system and devices)
performing a first action on the two or more images (first action for 0037 for identifying object, 0037 determine position (location) and 0037 skeletal model), wherein the first action includes-at 
a recognition of at least one object within the two or more images (0037 teaches identifying object with in 2D image data set (two or more images); 0038; 0068 teach identifying object; 0070-0072 teaches object recognition in image data set with correlating reference models); 
a determination of a location based on the recognition (0037 teach determined depth such as position (location) within the scene; 0038; 0066-0071 teaches identify object within 2D image data set; 0072-0075 teach depth information relating to object determined based on spatial location of object throughout series of images, where depth and spatial information are used to determine location and position); and[[or]] 
an identification of information associated with the at least one object (0037 teach skeletal model (identification of information) of the object; 0038; 0068 teach characterizing object as rigid or non-ridge, stationary/moving, human/non-human are all view as information associated with the object); 
performing a second action on the two or more images (0107-0108 teaches second action as calculating shift or angel of view)
rendering a synthetic image based on the two or more images, the first action, and the second action (0085 teach rendering (synthetic image such as stereoscope 3D image of the object) from images (two or more images) of object from multiple angle with shift angle (second action) relative to images, above list the first actions carried out).
Givon teaches all the subject matter above, but not the following which is taught by Schulz (US 2005/01550430):
receiving a digital package comprising two or more images, metadata, and a function (0054 teaches package includes header (metadata), frames (two or more images) and protocol (function)).
Givon and Schulz are both in the field of image analysis especially processing multiple images with function such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Givon’s Receiving Modula of figure 2 by Schulz for receiving one or more or series of 2D image data sets to include receiving digital packing data comprising two or more images, metadata and protocol so can be used by the server as disclosed by Schlz et al in 0054.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663